In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00060-CR
          No. 02-19-00061-CR
     ___________________________

   JESSIE GARAY CORONA, Appellant

                      V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 4
           Tarrant County, Texas
   Trial Court Nos. 1457292D, 1461696D


   Before Pittman, Birdwell, and Bassel, JJ.
     Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The trial court placed Appellant Jessie Garay Corona on deferred adjudication

community supervision in March 2017 for two separately charged counts of

possession of one or more but less than four grams of the controlled substance

methamphetamine. See Tex. Health & Safety Code Ann. § 481.102(6), .115(a), (c). In

January 2019, the trial court modified Appellant’s conditions of community

supervision to add conditions including jail time and confinement in a substance

abuse felony punishment facility. See Tex. Code Crim. Proc. Ann. art. 42A.051(b)

(“The judge of the court having jurisdiction of the case may, at any time during the

period of community supervision, modify the conditions of community

supervision.”). Appellant filed notices of appeal from those modification orders, but

he did not respond to our March 27, 2019 letter expressing our concern that the

orders are unappealable and stating that his appeals could be dismissed absent a

response showing grounds for continuing them.

      Orders modifying conditions of community supervision are not appealable.

Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977) (concluding orders modifying

“straight” community supervision conditions are unappealable); see Davis v. State, 195
S.W.3d 708, 711 (Tex. Crim. App. 2006) (applying reasoning of Basaldua in noting that

orders modifying conditions of deferred adjudication community supervision are not

independently appealable). But cf. Tex. Code Crim. Proc. Ann. art. 11.072, § 3(b)–(c)

(providing that a person who is or has been placed on community supervision may

                                          2
file an application for writ of habeas corpus challenging the constitutionality of a

condition of community supervision, but only if he first files a motion in the trial

court seeking to amend the condition).

      Because the orders modifying Appellant’s community supervision conditions

are not appealable, we dismiss these appeals for want of jurisdiction. See Tex. R. App.

P. 43.2(f); Brown v. State, No. 02-18-00006-CR, 2018 WL 895475, at *1 (Tex. App.—

Fort Worth Feb. 15, 2018, no pet.) (mem. op., not designated for publication)

(holding same).

                                                     Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: May 16, 2019




                                          3